Title: Elijah Fletcher’s Account of a Visit to Monticello, [8 May 1811]
From: Fletcher, Elijah
To: Fletcher, Jesse


          
            8 May 1811
          
          Wednsday 8th I started again for Monticello—Mr Kelly when I got to Char. went with me. When we arrived at the foot of the hill, we wound a side way, circutous course to avoid the steapness in getting the house, which was immediately upon the top of the mountain. We rode up to the front gate of the door yard a servant took our horses—Mr. Jefferson appeared at the door. I was introduced to him—and shook hands with him very cordially—We went into the drawing room—wines and liquers were soon handed us by the servant—He conversed with me very familiarly & he gratified my curiosity in showing me his Library—Museum of curiosities Philosophical apparatus &c Mr. Jefferson is tall, spare, straight in body. his face not handsome but savage—I learnt he was but little esteemed by his neighbers. Republicans as well as federalists in his own County dislike him and tell many anecdotes much to his disgrace—I confess I never had a very exalted opinion of his moral conduct—but from the information I gained of his neighbors, who must best know him—I have a much poorer one—The story of black Sal is no farce—That he cohabits with her and has a number of children by her is a sacred truth—and the worst of it is, he keeps the same children slaves—an unnatural crime which is very common in these parts—This conduct may receive a little palliation when we consider that such proceedings are so common that they cease here to be disgraceful—
        